619 S.E.2d 746 (2005)
275 Ga. App. 20
TRAYLOR
v.
The STATE.
No. A05A1321.
Court of Appeals of Georgia.
August 8, 2005.
Lawrence Traylor, Pelham, pro se.
Carl Greenberg, Atlanta, for Appellant.
Paul Howard, Jr., District Attorney, for Appellee.
MILLER, Judge.
Following a jury trial, Lawrence Traylor was convicted of false imprisonment. In a single enumeration of error, Traylor contends on appeal that the trial court erred in denying his motion for mistrial after the State improperly introduced his character *747 into evidence. We discern no error and affirm.
Viewed in the light most favorable to the jury's verdict, the evidence reveals that Traylor persuaded the victim to come to his apartment, where he locked her in and refused to let her leave until the next day.
At trial, the State asked an investigator about the efforts made to obtain a blood sample from Traylor. When asked specifically about the procedures that were followed to obtain the blood sample, the investigator testified that she obtained a warrant and took it to "the Fulton County jail" where Traylor was located. Defense counsel objected and moved for a mistrial. The court offered to give a curative instruction, but defense counsel agreed that one should not be given, as it might draw unnecessary attention to the character issue. Traylor was convicted of false imprisonment, and he now appeals.
In light of the fact that defense counsel declined the trial court's offer to give a curative instruction to the jury, he cannot now complain of the trial court's decision to deny his motion for mistrial. Pickren v. State, 272 Ga. 421, 426(9), 530 S.E.2d 464 (2000).
Judgment affirmed.
BLACKBURN, P.J., and BERNES, J., concur.